Case 2:21-cv-02271-MCA-LDW Document 15 Filed 04/22/21 Page 1 of 2 PageID: 180




April 22, 2021


Via ECF
The Honorable Madeline Cox Arleo
United States District Judge
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

Re:    Alfaro v. Rempusheski, No. 2:21-cv-02271-MCA-LDW

Dear Judge Arleo:

        I represent the Plaintiffs in the above-mentioned case, and I am writing to apply for an
automatic extension of the deadline to oppose Defendant Michael Rempusheski’s motion to
dismiss pursuant to Local Rule 7.1(d)(5). Mr. Rempusheski filed a motion to dismiss on April 15,
2021, after successfully seeking a 14-day extension. See ECF No. 10; Clerk’s Text Order dated
April 7, 2021. Therefore, the current motion day is May 17, 2021, and Plaintiffs’ opposition is
currently due on May 3, 2021.

       Although the motion day has been adjourned once at Defendant’s request, Plaintiffs have
not previously sought an extension. If granted, the new motion day would be June 7, 2021, as the
next available motion day.

       Thank you for your attention to this matter.


                                             Respectfully submitted,

                                             s/ Alan G. Peyrouton
                                             Alan G. Peyrouton
                                             Peyrouton Law
                                             200 Passaic St.
                                             Hackensack, NJ 07601
                                             (201) 766-4800 (Office)
                                             (201) 345-3789 (Fax)
                                             alan@peyroutonlaw.com
                                             Counsel for Plaintiffs
Case 2:21-cv-02271-MCA-LDW Document 15 Filed 04/22/21 Page 2 of 2 PageID: 181




Cc:
Leonard V. Jones
James A. Lewis, V
Chasan Lamparello Mallon & Cappuzzo, PC
300 Lighting Way, Suite 200
Secaucus, NJ 07094

Counsel for Defendant




                                          2
